                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ANTHONY DANIEL WALKER,

        Petitioner,
                                                                    Case No. 1:17-cv-856
 v.
                                                                    HON. JANET T. NEFF
 CARMEN PALMER,

       Respondent.
 ____________________________/


                                   OPINION AND ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R & R), recommending that

this Court deny the petition for lack of merit. The matter is presently before the Court on

Petitioner’s objections to the Report and Recommendation. In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Report and Recommendation to which objections have been made. The Court

denies the objections and issues this Opinion and Order. The Court will also issue a Judgment in

this § 2254 proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring

a separate judgment in habeas proceedings).

       Petitioner presents eight objections, in which Petitioner fails to advance any specific

challenges to the Magistrate Judge’s determinations for review by this Court. Petitioner merely

disagrees with the Magistrate Judge, reiterates arguments made previously before the Magistrate

Judge, and provides conclusory statements.
       In short, first, Petitioner reargues Brady, stating that the prosecutor had a duty to investigate

information “for its truth” (ECF No. 23 at PageID.1392, see Brady v Maryland, 373 U.S. 83

(1963)). Second, Petitioner reasserts his ineffective-assistance claim, arguing that not obtaining

discovery and calling witnesses “could not have been [counsel’s] trial strategy” (id. at

PageID.1393). Third, Petitioner raises an alleged improper sentence based on judicial factfinding,

cursory allegations of attorney abandonment, and possible cumulative error even though individual

errors may be harmless (id. at PageID.1394). Fourth, Petitioner misconstrues the law in advancing

a claim that “[w]henever any Judge shall have acted as Examining Magistrate in any case he shall

not be assigned to the trial of that case, (except) with the express[ed] consent of counsel for all

parties …” (id. at PageID.1395; ECF No. 20 at PageID.1373). Fifth, Petitioner makes a conclusory

statement that “the trial court failed to arraign[] Petitioner” and that there is no record of waiver

(ECF No. 23 at PageID.1395). Sixth, Petitioner reargues his position that the prosecutor denied

Petitioner’s due process right to a fair trial absent arraignment (id. at PageID.1396). Seventh,

Petitioner disagrees with the Magistrate Judge’s conclusion on, and reargues, his ineffective-

assistance claim based on an alleged denial of counsel at a critical stage and trial and appellate

counsels’ lack of preparation (id.). Eighth, Petitioner reasserts his claims of “fraud on the court”

and contends he is entitled to an evidentiary hearing (id. at PageID.1397-1398).

       An objection to a magistrate judge’s report and recommendation must “specifically identify

the portions of the proposed findings, recommendations, or report to which objections are made

and the basis for such objections.” W.D. Mich. LCivR 72.3(b). The Court reviews de novo “those

portions of the report or specified proposed findings or recommendations to which objection is

made ….” Id. District courts need not provide de novo review of frivolous, general, or conclusive

objections. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).



                                                  2
       Petitioner’s general statements of disagreement with the Magistrate Judge’s conclusions—

rather than specific objections—do not adequately identify Petitioner’s issues of contention with

the Report and Recommendation and do not provide a proper basis for review by this Court. See

Miller v. Curie, 50 F.3d 373, 380 (6th Cir. 1995) (“objections must be clear enough to enable the

district court to discern those issues that are dispositive and contentious”); see also Mira, 806 F.2d

at 637. The Magistrate Judge thoroughly considered Petitioner’s claims in a 30-page Report and

Recommendation; Petitioner’s objections set forth no discernable issues that mandate a contrary

result. The objections are therefore denied.

       Having determined Petitioner’s objections lack merit, the Court must further determine

pursuant to 28 U.S.C. § 2253(c) whether to grant a certificate of appealability as to the issues

raised. See RULES GOVERNING § 2254 CASES, Rule 11 (requiring the district court to “issue or

deny a certificate of appealability when it enters a final order”). The Court must review the issues

individually. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-67 (6th

Cir. 2001).

       “Where a district court has rejected the constitutional claims on the merits, the showing

required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack, 529 U.S. at 484. Upon review, as recommended by the Magistrate Judge, this Court finds

that reasonable jurists would not find the Court’s assessment of Petitioner’s asserted grounds for

relief debatable or wrong. A certificate of appealability will therefore be denied.

       Accordingly:




                                                  3
       IT IS HEREBY ORDERED that the Objections (ECF No. 23) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 20) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted.



Dated: April 6, 2020                                     /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       United States District Judge




                                                 4
